OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              OmCIAL BUSINESS.^ ^ra,;»uMvj» J*                                %
              STATE ©F TEXAS* cp<                               5? «^* '   ^Sas^nDfy^Bs^^B
                                                                                    WTNEV BOWES
              PENALTY FOR./v-""*rf
                         A"**
                               JO,
                                                                0 2 1M
1/28/2015     '^•-^•-^-'J^
              PRIVATE USE              t||} ™
                                        ^LEDFROM^PCg^^v-X;,%
                                                                0004279596          JAN 29 2015   -/i

GONZALES, JOHN EDWARD^FTr/C^No;95962TOT
This is to advise that the Court has'denied without written order the application for
writ of habeas corpus on the findings: of the trial-court without a hearing.
                                           i-^5V>*
                                                                           Abel Acosta, Clerk

                              JOHN EDWARD GONZALES
                                        kTDC #1241742